DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/19.

Claim Interpretation
Claim 26 recites the pump is, “configured to deliver fuel to an engine”. The engine is assumed to not be positively recited as part of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan US 2009/0095689 in view of “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker) and Ringenberger US 2010/0154754.

	Claims 1, 8 and 9, Keenan teaches a fuel filtration system comprising:  a first stage filtration bank comprising: a first fuel filter head fluidly coupled to a first filter (12), a second filter head coupled to a second filter (16), the second filter head separable from the first filter head and mounted so as to be spaced from the first filter head, a fuel transfer pump (74) downstream from the first stage filter bank, a second stage filtration bank (76) fluidly coupled to the fuel transfer pump, a double selector valve (10) coupled to the first filter head and the second filter head and configured to modulate flow between the first filter and the second filter, the double selector valve separable from the first fuel filter head and the second fuel filter head, the double selector valve including a valve housing comprising a bore (in which the valve bodies 20 or 28 fit), the valve housing defining a primary valve inlet port (11) a primary valve outlet port (41) fluidly coupled to the fuel transfer pump via a fuel filter line, a first fuel filtration outlet fluidly coupled to an inlet (13) of the first fuel filter head via a first fuel outlet line (14), a first fuel filtration inlet fluidly coupled to an outlet (17) of the first fuel filter head via a first fuel outlet line (22), a second fuel filtration outlet fluidly coupled to an inlet (15) of the second fuel filter head via a second fuel inlet line (18), a second fuel filtration inlet fluidly coupled to an outlet (19) of the second fuel filter head via a second fuel outlet line (26) and movable valve bodies (20, 28) movable from a first position in which the movable valve bodies fluidly couple the first fuel filtration outlet to the primary valve inlet port while blocking flow to the second fuel filtration outlet and the first fuel filtration inlet to the primary valve outlet port while blocking flow to the second fuel filtration inlet to a second position in which the movable valve bodies fluidly couple the second fuel filtration outlet to the primary valve inlet portion while blocking flow to the second fuel filtration outlet and the second fuel filtration inlet to the primary valve outlet port while blocking flow to the first fuel filtration inlet and actuators (75, 77) coupled to the movable valve bodies to move the valve bodies between the first and second positions so as to bring the second filter head online without having to shut down the system (fig. 2, paragraph 15-17, 20-31). Keenan teaches that additional filters may be used (paragraph 27) but does not teach a plurality of first or second fuel filters or a movable valve body comprising an elongated body with an exposed portion protruding outwardly from the valve housing and a single actuator coupled to the exposed portion.
	Ringenberger teaches a fuel filtration system comprising a filtration bank (40) comprising a filter head (48, 54, 60) fluidly coupled to a plurality of fuel filters (50, 56, 62) which are disposed in series or parallel (fig. 1-3). Providing multiple filters coupled to a filter head a well-known technique in the art as demonstrated by Ringenberger and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). It would have been obvious to one of ordinary skill in the art to provide multiple filters in parallel in order to filter a given volume of fluid or in series to filter the fluid by more than one filter before exiting the filters (paragraph 21).
	Parker teaches a double selector valve including a valve housing comprising a bore and defining a primary valve inlet port (A), a primary valve outlet port (B), a first outlet (D), a first inlet (D), a second outlet (E), and a second inlet (F), an elongated body positioned within the bore of the valve housing, the elongated body comprising an exposed portion protruding from a first end of the valve housing, the elongated body movable from a first position in which the elongated body fluidly couples the first outlet to the primary inlet port while blocking flow to the second outlet and the first inlet to the primary outlet port while blocking flow to the second inlet to a second position in which the elongated body fluidly couples the second outlet to the primary inlet port while blocking flow to the first outlet and the second inlet to the primary outlet port while blocking flow to the first inlet and a single actuator coupled to the exposed portion of the elongated body to move the elongated body between the first and second positions (pg. 7-8). The recited double selector valve is a common type of valve in the art as demonstrated by Parker and would have been obvious to one of ordinary skill in the art as the double selector valve would provide a smooth transition from the first position to the second position as all the ports of the valve would be momentarily connected when the elongated body/spool begins to move. Additionally, the valve of Parker is recognized as a functional equivalent to the valve of Keenan. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5, Keenan further teaches the selector valve is movable to a third position fluidly coupling the first and second filter heads to the primary valve outlet port (paragraph 21) and the valve of Parker is also capable of being in the recited third position, where all of the ports are connected.
Claims 10 and 11, Keenan further teaches a valve mounting bracket (60) coupled to the double selector valve and the first and second filter heads would be mounted within the system of Keenan and an internal combustion engine would be coupled to the valve mounting bracket as well as to the first and second filter heads as the system of Keenan is used within a vehicle comprising an engine (paragraph 5, 6, 35) but Keenan does not specifically teach a mounting bracket coupled to each filter head.
	Providing a mounting bracket for filter heads is a well-known technique in the art as demonstrated by Ringenberger (bracket 70) in order to provide fasteners to mount the filter head within a vehicle or other structure.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The use of mounting brackets for each filter head would inherently provide the mounting brackets being separable from each other.
	Claim 26, Keenan teaches a transfer pump (74), one of ordinary skill in the art would provide a pump of sufficient size for the desired application, and Parker further teaches the elongated body is capable of moving between the first and second positions while maintaining approximately constant flow due to the momentary connection of all ports during movement from the first to the second position (Parker, pg. 7).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan ‘689 in view of “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker) and Ringenberger ‘754 as applied to claim 11 above, and further in view of Blizard et al. US 7,569,143.
	
Keenan in view of Parker and Ringenberger teaches the system of claim 11 but does not teach a vibration isolator.
	Blizard teaches a filtration system comprising a filter head mounting bracket (114) and an internal combustion engine (112) coupled to the filter head mounting bracket and a vibration isolator (116) at the filter head mounting bracket (fig. 1).  It would have been obvious to one of ordinary skill in the art to use the vibration isolators of Blizard because they reduce the particle slip and degradation of the filter bank (abstract).

Claims 3, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan US 2009/0095689 in view of Brown et al. US 3,915,866, “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker) and Ringenberger US 2010/0154754.

Claim 3, Keenan in view of Ringenberger and Parker teaches the system of claim 1 as detailed above and Keenan further teaches a controller (10) in communication with the movable valve bodies and structured to actuate the double selector valve in response to input from a sensor (44), paragraph 28 teaches the controller can automatically switch filters based on the pressure within the system. Keenan does not teach a plurality of sensors.
Brown teaches a filtration system comprising: a first filter head (24) coupled to a filter (16) a first pressure sensor (94) associated with the first filter head, a second filter head (26) fluidly coupled to a filter (16), a second pressure sensor (94) associated with the second filter head, a selector valve (48) coupled to the first and second filter heads, including a primary valve inlet port, a primary valve outlet port and a movable valve body configured to selectably fluidly couple the first filter head and the second filter head to the primary valve outlet port (fig. 1, 2). Providing separate pressure sensors, rather than one pressure sensor, to independently monitor separate filter heads is a known technique in the art as demonstrated by Brown and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 4, Keenan further teaches the sensor (44) is a pressure sensor and is communicatively engaged to the controller to move the selector valve in response to a pressure above a predetermined threshold (paragraph 24), providing multiple pressure sensors as taught by Brown, would inherently have the multiple pressure sensors communicatively engaged to the controller.
	Claim 13, Keenan teaches a fuel filtration system comprising: a first stage filtration bank comprising: a first fuel filter head fluidly coupled to a first filter (12), a second filter head coupled to a second filter (16), the second filter head separable from the first filter head and mounted so as to be spaced from the first filter head, a fuel transfer pump (74) downstream from the first stage filter bank, a second stage filtration bank (76) fluidly coupled to the fuel transfer pump, a double selector valve (10) coupled to the first filter head and the second filter head and configured to modulate flow between the first filter and the second filter, the double selector valve separable from the first filter and second filter heads, the double selector valve including a valve housing comprising a bore, in which 20 or 28 are located, the valve housing defining a primary valve inlet port (11) a primary valve outlet port (41) fluidly coupled to the fuel transfer pump via a fuel filter line, a first fuel filtration outlet fluidly coupled to an inlet (13) of the first fuel filter head via a first fuel outlet line (14), a first fuel filtration inlet fluidly coupled to an outlet (17) of the first fuel filter head via a first fuel outlet line (22), a second fuel filtration outlet fluidly coupled to an inlet (15) of the second fuel filter head via a second fuel inlet line (18), a second fuel filtration inlet fluidly coupled to an outlet (19) of the second fuel filter head via a second fuel outlet line (26) and movable valve bodies (20, 28) configured to selectably fluidly couple the first and second filter heads to the primary valve outlet port and a valve actuators (75, 77) coupled to the movable valve bodies and configured to actuate the movable valve bodies so as to bring the second filter head online without having to shut down the system (fig. 2, paragraph 15-17, 20-31). Keenan does not teach a plurality or first and second filters, a first and second pressure sensor or a movable valve body comprising a cylindrical body within the bore of the valve housing and comprising an exposed portion with a single actuator coupled to the exposed portion.
Keenan teaches an actuator (75) to control (20) and actuator (77) to control (28) but does not teach a movable valve body and a single actuator or a first and second pressure sensor.
	Parker teaches a double selector valve including a valve housing comprising a bore and defining a primary valve inlet port (A), a primary valve outlet port (B), a first outlet (D), a first inlet (D), a second outlet (E), and a second inlet (F), an elongated body positioned within the bore of the valve housing, the elongated body comprising an exposed portion protruding from a first end of the valve housing, the elongated body movable from a first position in which the elongated body fluidly couples the first outlet to the primary inlet port while blocking flow to the second outlet and the first inlet to the primary outlet port while blocking flow to the second inlet to a second position in which the elongated body fluidly couples the second outlet to the primary inlet port while blocking flow to the first outlet and the second inlet to the primary outlet port while blocking flow to the first inlet and a single actuator coupled to the exposed portion of the elongated body to move the elongated body between the first and second positions (pg. 7-8). The recited double selector valve is a common type of valve in the art as demonstrated by Parker and would have been obvious to one of ordinary skill in the art as the double selector valve would provide a smooth transition from the first position to the second position as all the ports of the valve would be momentarily connected when the elongated body/spool begins to move. Additionally, the valve of Parker is recognized as a functional equivalent to the valve of Keenan. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Brown teaches a filtration system comprising: a first filter head (24) coupled to a filter (16) a first pressure sensor (94) associated with the first filter head, a second filter head (26) fluidly coupled to a filter (16), a second pressure sensor (94) associated with the second filter head, wherein the first and second pressure sensors are configured to cause a malfunction signal to be generated, the pointer (127) connected to the dial (106) providing a visual signal to indicate the condition of the filter element (col. 6, lines 20-26), a selector valve (48) coupled to the first and second filter heads, including a primary valve inlet port, a primary valve outlet port and a movable valve body configured to selectably fluidly couple the first filter head and the second filter head to the primary valve outlet port (fig. 1, 2). Providing separate pressure sensors, rather than one pressure sensor, to independently monitor separate filter heads is a known technique in the art as demonstrated by Brown and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Brown does not specifically teach a signal being generated when the pressure exceeds a threshold value. Keenan teaches a pressure sensor (44) that is configured to cause a malfunction signal to be generated when a pressure exceeds the threshold value (paragraph 32). Providing a malfunction signal when the pressure exceeds a threshold value is a known technique in the art as demonstrated by Keenan as a way to alert an operator or to automatically switch the flow from the malfunctioning filters to the other filters (paragraph 24 of Keenan).
Ringenberger teaches a fuel filtration system comprising a filtration bank (40) comprising a filter head (48, 54, 60) fluidly coupled to a plurality of fuel filters (50, 56, 62) which are disposed in series or parallel (fig. 1-3). Providing multiple filters coupled to a filter head a well-known technique in the art as demonstrated by Ringenberger and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). It would have been obvious to one of ordinary skill in the art to provide multiple filters in parallel in order to filter a given volume of fluid or in series to filter the fluid by more than one filter before exiting the filters (paragraph 21).
	Claim 24, Keenan further teaches a controller (10) in communication with the valve actuators and structured to actuate the double selector valve in response to input for a pressure sensor (44) (paragraph 24), providing multiple pressure sensors as taught by Brown, would inherently have the multiple pressure sensors communicatively engaged to the controller.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan ‘689 in view of “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker) and Ringenberger ‘754 as applied to claim 1 above, and further in view of Jiang et al. US 2007/0289915.

Keenan teaches the first and second filters are fuel filters for filtering contaminates and particulates from the fuel (paragraph 6-7) but does not teach the micron size of the filters. Jiang teaches a fuel filter for removing particulates on the order of 4-6 microns (paragraph 2-3). The use of a 5 micron fuel filter in the system of Keenan would have been obvious to one of ordinary skill in the art as a way to remove particulates for a fuel injection system of an internal combustion engine (paragraph 3). Additionally, the recitation of a 5 micron filter is merely a recitation of optimizing the filter to remove the desired particulates which is well within the normal capabilities of one of ordinary skill in the art. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan ‘689 in view of “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker), Ringenberger ‘754 and Brown ‘866 as applied to claim 3 above, and further in view of Jiang et al. US 2007/0289915.

Keenan teaches the valve is moved in response to an indication of a pressure sensor and Brown teaches the use of multiple pressure sensors. Keenan further teaches the filtration system filtering fuel and removing contaminates such as water (paragraph 7) but does not teach the valve moving in response to a water in fuel sensor.
Jiang teaches a fuel filtering system comprising a water-fuel separator and at least one water in fuel sensor to detect water collected within the water fuel separator and a control unit that generates a signal in response to the water in fuel sensor to indicate the filter needing to be changed, serviced or drained (paragraph 20-21). It would have been obvious to one of ordinary skill in the art to use the control scheme as taught by Jiang to move the selector valve as a way to remove the filters needing servicing from the system when the water fuel separator has reached its capacity (paragraph 21).

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive.
Applicant argues that the valve of Parker is not a functional equivalent to the valve of Keenan. Applicant states that, in contrast to the single valve of Parker, Keenan includes multiple separate valves that are actuated independently from one another. Keenan does teach two separate valves (20 and 28), however, nowhere does Keenan teach that the valves are actuated independently from one another. Applicant cites paragraph 30 of Keenan, in the remarks filed 4/14/22, as showing the valves being actuated independently from one another. As stated in paragraph 30 of Keenan, the valves 20 and 28 are both switched such that fluid no longer passes through filter 12 but rather through filter 16. Thus, it is clear the two valves, while being switched by separate actuators, are switched at the same time. One of ordinary skill in the art would readily recognize that if one valve were switched and the other not switched, in other words if the valves are not moved in concert with one another, then fluid would cease to flow through the system altogether which goes against the expressed purpose of Keenan, see paragraph 8, “…continuous operation such that a backup filter can quickly and easily replace a malfunctioning filter without the need to shut down the entire system.” The fact that Keenan uses two valves instead of one valve, as in Parker, does not mean that the single valve of Parker is not a functional equivalent. In both Keenan and Parker, the valve arrangement allows for fluid arriving at the arrangement to flow to a first outlet, the fluid can then re-enter the arrangement through a second inlet and then flow to a final outlet. The arrangement is able to then switch the incoming fluid to a second outlet allowing re-entry through a third inlet and then to the final outlet. Both arrangements also allow for the fluid to flow to both of the first and second outlets and re-enter through the second and third inlets simultaneously. Therefore, one of ordinary skill in the art would readily recognize that the two valve arrangements are functional equivalents because they perform the exact same functions. Contrary to applicant’s assertion that based on the disclosure of Keenan separately actuated valves are required to enable on the fly switching, one of ordinary skill in the art would immediately recognize that, as stated above, if the valves of Keenan are not switched at the same time then fluid would cease to flow through the system altogether. So, while the valves of Keenan use separate actuators for each valve, the valves must be actuated at the same time to perform the function as described by Keenan. Therefore, one of ordinary skill in the art would readily recognize a valve that uses a single actuator to move a valve body as a functional equivalent to the arrangement of Keenan because they achieve the exact same outcome.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778